                       1       DANNY YADIDSION, Bar No. 260282
                               Danny@LaborLawPC.com
                       2       LABOR LAW, PC
                               100 Wilshire Boulevard
                       3       Suite 700
                               Santa Monica, CA 90401
                       4       Telephone: 310.494.6082
                               Fax No.: 877.775.2267
                       5
                               Attorney for Plaintiff
                       6       JEFFREY BRYCE, individually and
                               on behalf of all others similarly situated
                       7
                               ***Counsel for Defendants on Next Page
                       8
                       9
                   10
                   11
                   12                                 UNITED STATES DISTRICT COURT
                   13                                CENTRAL DISTRICT OF CALIFORNIA
                   14          JEFFREY BRYCE, individually, and             Case No. 2:18-cv-09019-JLS-DFM
                               on behalf of all others similarly
                   15          situated,                                    HONORABLE JOSEPHINE L.
                                                Plaintiff,                  STATON
                   16
                                    v.
                   17                                                         XXXXXXXX STIPULATED
                                                                             [PROPOSED]
                               THC-ORANGE COUNTY, INC., a                    PROTECTIVE ORDER AND
                   18          California corporation, KINDRED               CLAWBACK AGREEMENT
                               HEALTHCARE OPERATING,
                   19          INC., a Delaware corporation; THC-           Discovery Document: Referred to
                               ORANGE COUNTY, LLC, a                        Magistrate Judge Douglas F. McCormick
                   20          California limited liability
                               corporation; and DOES 1 through              Trial Date: None Set
                   21          100,                                         Complaint Filed: September 18, 2018
                                                                            (Los Angeles Superior Court)
                   22                          Defendants.
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1
                               ELIZABETH STAGGS WILSON, Bar No. 183160
                       2       estaggs-wilson@littler.com
                               JAMES PAYER, Bar No. 292158
                       3       jpayer@littler.com
                               LITTLER MENDELSON, P.C.
                       4       633 West 5th Street
                               63rd Floor
                       5       Los Angeles, CA 90071
                               Telephone: 213.443.4300
                       6       Fax No.:     213.443.4299
                       7       MAGGY M. ATHANASIOUS, Bar No. 252137
                               mathanasious@littler.com
                       8       JYOTI MITTAL, Bar No. 288084
                               jmittal@littler.com
                       9       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                   10          5th Floor
                               Los Angeles, CA 90067.3107
                   11          Telephone: 310.553.0308
                               Fax No.:      310.553.5583
                   12
                               Attorneys for Defendant
                   13          KINDRED HEALTHCARE
                               OPERATING, INC. (newly converted to KINDRED
                   14          HEALTHCARE OPERATING, LLC.) and THC-
                               ORANGE COUNTY, LLC (erroneously named as
                   15          THC-ORANGE COUNTY, LLC and THC-ORANGE
                               COUNTY, INC. as separate entities)
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                               1.
          310.553.0308
                       1       1.    A. PURPOSES AND LIMITATIONS
                       2             Discovery in this action is likely to involve production of confidential,
                       3       proprietary, or private information for which special protection from public disclosure
                       4       and from use for any purpose other than prosecuting this litigation may be warranted.
                       5       Accordingly, the parties hereby stipulate to and petition the Court to enter the
                       6       following Stipulated Protective Order. The parties acknowledge that this Order does
                       7       not confer blanket protections on all disclosures or responses to discovery and that the
                       8       protection it affords from public disclosure and use extends only to the limited
                       9       information or items that are entitled to confidential treatment under the applicable
                   10          legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   11          that this Stipulated Protective Order does not entitle them to file confidential
                   12          information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                   13          followed and the standards that will be applied when a party seeks permission from
                   14          the court to file material under seal.
                   15                B. GOOD CAUSE STATEMENT
                   16                This wage and hour putative class action is likely to involve private and/or
                   17          confidential information regarding Defendant’s current and/or former employees,
                   18          including but not limited to information about employees’ pay, time punches, contact
                   19          information and/or work performance histories, commercial, financial, technical
                   20          and/or proprietary information for which special protection from public disclosure and
                   21          from use for any purpose other than prosecution of this action is warranted. Such
                   22          confidential and proprietary materials and information consist of, among other things,
                   23          personnel records, confidential business or financial information, information
                   24          regarding confidential business practices, or other confidential commercial
                   25          information (including information implicating privacy rights of third parties),
                   26          information otherwise generally unavailable to the public, or which may be privileged
                   27          or otherwise protected from disclosure under state or federal statutes, court rules, case
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         2.
          310.553.0308
                       1       decisions, or common law. Accordingly, to expedite the flow of information, to
                       2       facilitate the prompt resolution of disputes over confidentiality of discovery materials,
                       3       to adequately protect information the parties are entitled to keep confidential, to
                       4       ensure that the parties are permitted reasonable necessary uses of such material in
                       5       preparation for and in the conduct of trial, to address their handling at the end of the
                       6       litigation, and serve the ends of justice, a protective order for such information is
                       7       justified in this matter. It is the intent of the parties that information will not be
                       8       designated as confidential for tactical reasons and that nothing be so designated
                       9       without a good faith belief that it has been maintained in a confidential, non-public
                   10          manner, and there is good cause why it should not be part of the public record of this
                   11          case.
                   12          2.      DEFINITIONS
                   13                  2.1   Action: This pending federal lawsuit, entitled JEFFREY BRYCE,
                   14          individually, and on behalf of all others similarly situated v. THC-ORANGE
                   15          COUNTY, INC., a California Corporation; KINDRED HEALTHCARE OPERATING,
                   16          INC., a Delaware corporation; THC-ORANGE COUNTY, LLC, a California limited
                   17          liability corporation; and DOES 1 through 100.
                   18                  2.2   Challenging Party: a Party or Non-Party that challenges the designation
                   19          of information or items under this Order.
                   20                  2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                   21          how it is generated, stored or maintained) or tangible things that qualify for protection
                   22          under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                   23          Cause Statement.
                   24                  2.4   Counsel: Counsel for the Parties (as well as their support staff), including
                   25          In-House Counsel for any Party (as well as their support staff).
                   26                  2.5   Designating Party: a Party or Non-Party that designates information or
                   27          items that it produces in disclosures or in responses to discovery as
                   28          “CONFIDENTIAL.”
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           3.
          310.553.0308
                       1             2.6    Disclosure or Discovery Material: all items or information, regardless of
                       2       the medium or manner in which it is generated, stored, or maintained (including,
                       3       among other things, testimony, transcripts, and tangible things), that are produced or
                       4       generated in disclosures or responses to discovery in this matter.
                       5             2.7    Expert: a person with specialized knowledge or experience in a matter
                       6       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       7       expert witness or as a consultant in this Action.
                       8             2.8    In-House Counsel: attorneys who are employees of a party to this Action.
                       9             2.9    Non-Party: any natural person, partnership, corporation, association, or
                   10          other legal entity not named as a Party to this action.
                   11                2.10 Outside Counsel of Record: attorneys who are not employees of a party
                   12          to this Action but are retained to represent or advise a party to this Action and have
                   13          appeared in this Action on behalf of that party or are affiliated with a law firm which
                   14          has appeared on behalf of that party, and includes support staff.
                   15                2.11 Party: any party to this Action, including all of its officers, directors,
                   16          employees, consultants, retained experts, and Outside Counsel of Record (and their
                   17          support staff).
                   18                2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   19          Discovery Material in this Action.
                   20                2.13 Professional Vendors: persons or entities that provide litigation support
                   21          services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   22          demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   23          and their employees and subcontractors.
                   24                2.14 Protected Material: any Disclosure or Discovery Material that is
                   25          designated as “CONFIDENTIAL.”
                   26                2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                   27          from a Producing Party.
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          4.
          310.553.0308
                       1       3.    SCOPE
                       2             The protections conferred by this Stipulation and Order cover not only
                       3       Protected Material (as defined above), but also (1) any information copied or extracted
                       4       from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                       5       Protected Material; and (3) any testimony, conversations, or presentations by Parties
                       6       or their Counsel that might reveal Protected Material. Any use of Protected Material at
                       7       trial shall be governed by the orders of the trial judge. This Order does not govern the
                       8       use of Protected Material at trial.
                       9       4.    DURATION
                   10                Even after final disposition of this litigation, the confidentiality obligations
                   11          imposed by this Order shall remain in effect until a Designating Party agrees
                   12          otherwise in writing or a court order otherwise directs. Final disposition shall be
                   13          deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                   14          or without prejudice; and (2) final judgment herein after the completion and
                   15          exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   16          including the time limits for filing any motions or applications for extension of time
                   17          pursuant to applicable law.
                   18          5.    DESIGNATING PROTECTED MATERIAL
                   19                5.1    Exercise of Restraint and Care in Designating Material for Protection.
                   20          Each Party or Non-Party that designates information or items for protection under this
                   21          Order must take care to limit any such designation to specific material that qualifies
                   22          under the appropriate standards. The Designating Party must designate for protection
                   23          only those parts of material, documents, items, or oral or written communications that
                   24          qualify so that other portions of the material, documents, items, or communications
                   25          for which protection is not warranted are not swept unjustifiably within the ambit of
                   26          this Order. Mass, indiscriminate, or routinized designations are prohibited.
                   27          Designations that are shown to be clearly unjustified or that have been made for an
                   28          improper purpose (e.g., to unnecessarily encumber the case development process or to
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        5.
          310.553.0308
                       1       impose unnecessary expenses and burdens on other parties) may expose the
                       2       Designating Party to sanctions. If it comes to a Designating Party’s attention that
                       3       information or items that it designated for protection do not qualify for protection, that
                       4       Designating Party must promptly notify all other Parties that it is withdrawing the
                       5       inapplicable designation.
                       6             5.2    Manner and Timing of Designations. Except as otherwise provided in
                       7       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                       8       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                       9       under this Order must be clearly so designated before the material is disclosed or
                   10          produced.
                   11                Designation in conformity with this Order requires:
                   12                (a)    for information in documentary form (e.g., paper or electronic
                   13          documents, but excluding transcripts of depositions or other pretrial or trial
                   14          proceedings), that the Producing Party affix at a minimum, the legend
                   15          “CONFIDENTIAL” (hereinafter “CONFIDENTIAL”), to each page that contains
                   16          protected material. If only a portion or portions of the material on a page qualifies for
                   17          protection, the Producing Party also must clearly identify the protected portion(s)
                   18          (e.g., by making appropriate markings in the margins). A Party or Non-Party that
                   19          makes original documents available for inspection need not designate them for
                   20          protection until after the inspecting Party has indicated which documents it would like
                   21          copied and produced. During the inspection and before the designation, all of the
                   22          material made available for inspection shall be deemed “CONFIDENTIAL.” After the
                   23          inspecting Party has identified the documents it wants copied and produced, the
                   24          Producing Party must determine which documents, or portions thereof, qualify for
                   25          protection under this Order. Then, before producing the specified documents, the
                   26          Producing Party must affix the “CONFIDENTIAL” to each page that contains
                   27          Protected Material. If only a portion or portions of the material on a page qualifies for
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         6.
          310.553.0308
                       1       protection, the Producing Party also must clearly identify the protected portion(s)
                       2       (e.g., by making appropriate markings in the margins).
                       3             (b)     for testimony given in depositions that the Designating Party identify the
                       4       Disclosure or Discovery Material on the record, before the close of the deposition all
                       5       protected testimony or within 30 days following the close of the deposition.
                       6             (c)     for information produced in some form other than documentary and for
                       7       any other tangible items, that the Producing Party affix in a prominent place on the
                       8       exterior of the container or containers in which the information is stored the legend
                       9       “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   10          protection, the Producing Party, to the extent practicable, shall identify the protected
                   11          portion(s).
                   12                5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   13          failure to designate qualified information or items does not, standing alone, waive the
                   14          Designating Party’s right to secure protection under this Order for such material.
                   15          Upon timely correction of a designation, the Receiving Party must make reasonable
                   16          efforts to assure that the material is treated in accordance with the provisions of this
                   17          Order.
                   18          6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   19                6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                   20          designation of confidentiality at any time that is consistent with the Court’s
                   21          Scheduling Order.
                   22                6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                   23          resolution process under Local Rule 37.1 et seq.
                   24                6.3     The burden of persuasion in any such challenge proceeding shall be on
                   25          the Designating Party. Frivolous challenges, and those made for an improper purpose
                   26          (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                   27          expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                   28          withdrawn the confidentiality designation, all parties shall continue to afford the
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          7.
          310.553.0308
                       1       material in question the level of protection to which it is entitled under the Producing
                       2       Party’s designation until the Court rules on the challenge.
                       3       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                       4             7.1    Basic Principles. A Receiving Party may use Protected Material that is
                       5       disclosed or produced by another Party or by a Non-Party in connection with this
                       6       Action only for prosecuting, defending, or attempting to settle this Action. Such
                       7       Protected Material may be disclosed only to the categories of persons and under the
                       8       conditions described in this Order. When the Action has been terminated, a Receiving
                       9       Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   10          Protected Material must be stored and maintained by a Receiving Party at a location
                   11          and in a secure manner that ensures that access is limited to the persons authorized
                   12          under this Order.
                   13                7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   14          otherwise ordered by the court or permitted in writing by the Designating Party, a
                   15          Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                   16          only to:
                   17                (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                   18          as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                   19          disclose the information for this Action;
                   20                (b)    the officers, directors, and employees (including In-House Counsel) of
                   21          the Receiving Party to whom disclosure is reasonably necessary for this Action;
                   22                (c)    Experts (as defined in this Order) of the Receiving Party to whom
                   23          disclosure is reasonably necessary for this Action and who have signed the
                   24          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   25                (d)    the court and its personnel;
                   26                (e)    court reporters and their staff;
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           8.
          310.553.0308
                       1             (f)    professional jury or trial consultants, mock jurors, and Professional
                       2       Vendors to whom disclosure is reasonably necessary for this Action and who have
                       3       signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       4             (g)    the author or recipient of a document containing the information or a
                       5       custodian or other person who otherwise possessed or knew the information;
                       6             (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                       7       Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                       8       requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                       9       not be permitted to keep any confidential information unless they sign the
                   10          “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   11          by the Designating Party or ordered by the court. Pages of transcribed deposition
                   12          testimony or exhibits to depositions that reveal Protected Material may
                   13          be separately bound by the court reporter and may not be disclosed to anyone except
                   14          as permitted under this Stipulated Protective Order; and
                   15                (i)    any mediator or settlement officer, and their supporting personnel,
                   16          mutually agreed upon by any of the parties engaged in settlement discussions.
                   17          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   18          IN OTHER LITIGATION
                   19                If a Party is served with a subpoena or a court order issued in other litigation
                   20          that compels disclosure of any information or items designated in this Action as
                   21          “CONFIDENTIAL,” that Party must:
                   22                (a)    promptly notify in writing the Designating Party. Such notification shall
                   23          include a copy of the subpoena or court order;
                   24                (b)    promptly notify in writing the party who caused the subpoena or order to
                   25          issue in the other litigation that some or all of the material covered by the subpoena or
                   26          order is subject to this Protective Order. Such notification shall include a copy of this
                   27          Stipulated Protective Order; and
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         9.
          310.553.0308
                       1             (c)    cooperate with respect to all reasonable procedures sought to be pursued
                       2       by the Designating Party whose Protected Material may be affected. If the
                       3       Designating Party timely seeks a protective order, the Party served with the subpoena
                       4       or court order shall not produce any information designated in this action as
                       5       “CONFIDENTIAL” before a determination by the court from which the subpoena or
                       6       order issued, unless the Party has obtained the Designating Party’s permission. The
                       7       Designating Party shall bear the burden and expense of seeking protection in that
                       8       court of its confidential material and nothing in these provisions should be construed
                       9       as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                   10          directive from another court.
                   11          9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   12          IN THIS LITIGATION
                   13                (a)    The terms of this Order are applicable to information produced by a Non-
                   14          Party in this Action and designated as “CONFIDENTIAL.” Such information
                   15          produced by Non-Parties in connection with this litigation is protected by the
                   16          remedies and relief provided by this Order. Nothing in these provisions should be
                   17          construed as prohibiting a Non-Party from seeking additional protections.
                   18                (b)    In the event that a Party is required, by a valid discovery request, to
                   19          produce a Non-Party’s confidential information in its possession, and the Party is
                   20          subject to an agreement with the Non-Party not to produce the Non-Party’s
                   21          confidential information, then the Party shall:
                   22                       (1)   promptly notify in writing the Requesting Party and the Non-
                   23          Party that some or all of the information requested is subject to a confidentiality
                   24          agreement with a Non-Party;
                   25                       (2)   promptly provide the Non-Party with a copy of the Stipulated
                   26          Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   27          specific description of the information requested; and
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        10.
          310.553.0308
                       1                    (3)    make the information requested available for inspection by the
                       2       Non-Party, if requested.
                       3             (c)    If the Non-Party fails to seek a protective order from this court within 14
                       4       days of receiving the notice and accompanying information, the Receiving Party may
                       5       produce the Non-Party’s confidential information responsive to the discovery request.
                       6       If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                       7       any information in its possession or control that is subject to the confidentiality
                       8       agreement with the Non-Party before a determination by the court.
                       9       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   10          of seeking protection in this court of its Protected Material.
                   11          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   12                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   13          Protected Material to any person or in any circumstance not authorized under this
                   14          Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   15          writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   16          to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   17          persons to whom unauthorized disclosures were made of all the terms of this Order,
                   18          and (d) request such person or persons to execute the “Acknowledgment and
                   19          Agreement to Be Bound” that is attached hereto as Exhibit A.
                   20          11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   21          PROTECTED MATERIAL
                   22                When a Producing Party gives notice to Receiving Parties that certain
                   23          inadvertently produced material is subject to a claim of privilege or other protection,
                   24          the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   25          Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   26          may be established in an e-discovery order that provides for production without prior
                   27          privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   28          parties reach an agreement on the effect of disclosure of a communication or
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         11.
          310.553.0308
                       1       information covered by the attorney-client privilege or work product protection, the
                       2       parties may incorporate their agreement in the stipulated protective order submitted to
                       3       the court as set forth in Section 14 below (CLAWBACK AGREEMENT).
                       4       12.   MISCELLANEOUS
                       5             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                       6       person to seek its modification by the Court in the future.
                       7             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       8       Protective Order no Party waives any right it otherwise would have to object to
                       9       disclosing or producing any information or item on any ground not addressed in this
                   10          Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   11          ground to use in evidence of any of the material covered by this Protective Order.
                   12                12.3 Filing Protected Material. A Party that seeks to file under seal any
                   13          Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   14          only be filed under seal pursuant to a court order authorizing the sealing of the
                   15          specific Protected Material at issue. If a Party's request to file Protected Material
                   16          under seal is denied by the court, then the Receiving Party may file the information in
                   17          the public record unless otherwise instructed by the court.
                   18          13.   FINAL DISPOSITION
                   19                After the final disposition of this Action, as defined in paragraph 4, within 60
                   20          days of a written request by the Designating Party, each Receiving Party must return
                   21          all Protected Material to the Producing Party or destroy such material. As used in this
                   22          subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                   23          summaries, and any other format reproducing or capturing any of the Protected
                   24          Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                   25          must submit a written certification to the Producing Party (and, if not the same person
                   26          or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                   27          category, where appropriate) all the Protected Material that was returned or destroyed
                   28          and (2) affirms that the Receiving Party has not retained any copies, abstracts,
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        12.
          310.553.0308
                       1       compilations, summaries or any other format reproducing or capturing any of the
                       2       Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       3       archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       4       legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                       5       attorney work product, and consultant and expert work product, even if such materials
                       6       contain Protected Material. Any such archival copies that contain or constitute
                       7       Protected Material remain subject to this Protective Order as set forth in Section 4
                       8       (DURATION).
                       9       14.     CLAWBACK AGREEMENT
                   10                  Pursuant to FRE 502(d) and (e), the Parties agree to and the Court orders
                   11          protection of privileged and otherwise protected documents against claims of waiver
                   12          (including as against third parties and in other federal and state proceedings) as
                   13          follows:
                   14                  (a)   The disclosure or production of documents by a Producing Party subject
                   15          to a legally recognized claim of privilege, including without limitation the attorney-
                   16          client privilege and the work-product doctrine, to a Receiving Party, shall in no way
                   17          constitute the voluntary disclosure of such document.
                   18                  (b)   The inadvertent disclosure or production of any document in this action
                   19          shall not result in the waiver of any privilege, evidentiary protection or other
                   20          protection associated with such document as to the Receiving Party or any third
                   21          parties, and shall not result in any waiver, including subject matter waiver, of any
                   22          kind.
                   23                  (c)   If, during the course of this litigation, a party determines that any
                   24          document produced by another party is or may reasonably be subject to a legally
                   25          recognizable privilege or evidentiary protection (“Secured Document”):
                   26                              i.    the Receiving Party shall: (A) refrain from reading the
                   27                                    Secured Document any more closely than is necessary to
                   28                                    ascertain that it is privileged or otherwise protected from
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         13.
          310.553.0308
                       1             disclosure; (B) immediately notify the Producing Party in
                       2             writing that it has discovered documents believed to be
                       3             privileged or protected; (C) specifically identify the
                       4             Secured Documents by Bates number range or hash value,
                       5             and, (D) within ten (10) days of discovery by the
                       6             Receiving Party, return, sequester, or destroy all copies of
                       7             such Secured Documents, along with any notes, abstracts
                       8             or compilations of the content thereof. To the extent that a
                       9             Secured Document has been loaded into a litigation review
                   10                database under the control of the Receiving Party, the
                   11                Receiving Party shall have all electronic copies of the
                   12                Secured Document extracted from the database. Where
                   13                such Secured Documents cannot be destroyed or separated,
                   14                they shall not be reviewed, disclosed, or otherwise used by
                   15                the Receiving Party. Notwithstanding, the Receiving Party
                   16                is under no obligation to search or review the Producing
                   17                Party’s documents to identify potentially privileged or
                   18                work product Secured Documents.
                   19          ii.   If the Producing Party intends to assert a claim of privilege
                   20                or other protection over documents identified by the
                   21                Receiving Party as Secured Documents, the Producing
                   22                Party will, within ten (10) days of receiving the Receiving
                   23                Party’s written notification described above, inform the
                   24                Receiving Party of such intention in writing and shall
                   25                provide the Receiving Party with a log for such Secured
                   26                Documents that is consistent with the requirements of the
                   27                Federal Rules of Civil Procedure, setting forth the basis for
                   28                the claim of privilege or other protection. In the event that
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                    14.
          310.553.0308
                       1                               any portion of a Secured Document does not contain
                       2                               privileged or protected information, the Producing Party
                       3                               shall also provide to the Receiving Party a redacted copy
                       4                               of the document that omits the information that the
                       5                               Producing Party believes is subject to a claim of privilege
                       6                               or other protection.
                       7            (d)   If, during the course of this litigation, a party determines it has produced
                       8       a Secured Document:
                       9                        i.     the Producing Party may notify the Receiving Party of
                   10                                  such inadvertent production in writing, and demand the
                   11                                  return of such documents. Such notice shall be in writing,
                   12                                  however, it may be delivered orally on the record at a
                   13                                  deposition, promptly followed up in writing.             The
                   14                                  Producing Party’s written notice will identify the Secured
                   15                                  Document inadvertently produced by bates number range
                   16                                  or hash value, the privilege or protection claimed, and the
                   17                                  basis for the assertion of the privilege and shall provide the
                   18                                  Receiving Party with a log for such Secured Documents
                   19                                  that is consistent with the requirements of the Federal
                   20                                  Rules of Civil Procedure, setting forth the basis for the
                   21                                  claim of privilege or other protection. In the event that any
                   22                                  portion of the Secured Document does not contain
                   23                                  privileged or protected information, the Producing Party
                   24                                  shall also provide to the Receiving Party a redacted copy
                   25                                  of the Document that omits the information that the
                   26                                  Producing Party believes is subject to a claim of privilege
                   27                                  or other protection.
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                      15.
          310.553.0308
                       1                           ii.    The Receiving Party must, within ten (10) days of
                       2                                  receiving the Producing Party’s written notification
                       3                                  described above, return, sequester, or destroy the Secured
                       4                                  Document and any copies, along with any notes, abstracts
                       5                                  or compilations of the content thereof. To the extent that a
                       6                                  Secured Document has been loaded into a litigation review
                       7                                  database under the control of the Receiving Party, the
                       8                                  Receiving Party shall have all electronic copies of the
                       9                                  Secured Document extracted from the database.
                   10                  (e)   To the extent that the information contained in a Secured Document has
                   11          already been used in or described in other documents generated or maintained by the
                   12          Receiving Party prior to the date of receipt of written notice by the Producing Party as
                   13          set forth in paragraphs 14(c)(ii) and 14(d)(i), then the Receiving Party shall sequester
                   14          such documents until the claim has been resolved. If the Receiving Party disclosed
                   15          the Secured Document before being notified of its inadvertent production, it must take
                   16          reasonable steps to retrieve it.
                   17                  (f)   The Receiving Party’s return, sequestering or destruction of Secured
                   18          Documents as provided herein will not act as a waiver of the Requesting Party’s right
                   19          to move for the production of the returned, sequestered or destroyed documents on the
                   20          grounds that the documents are not, in fact, subject to a viable claim of privilege or
                   21          protection. However, the Receiving Party is prohibited and estopped from arguing
                   22          that:
                   23                              i.     the disclosure or production of the Secured Documents
                   24                                     acts as a waiver of an applicable privilege or evidentiary
                   25                                     protection;
                   26                              ii.    the disclosure of the Secured Documents was not
                   27                                     inadvertent;
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         16.
          310.553.0308
                       1                          iii.   the Producing Party did not take reasonable steps to
                       2                                 prevent the disclosure of the Secured Documents; or
                       3                          iv.    the Producing Party failed to take reasonable or timely
                       4                                 steps to rectify the error pursuant to Federal Rule of Civil
                       5                                 Procedure 26(b)(5)(B), or otherwise.
                       6             (g)    Either party may submit Secured Documents to the Court under seal for a
                       7       determination of the claim of privilege or other protection. The Producing Party shall
                       8       preserve the Secured Documents until such claim is resolved. The Receiving Party
                       9       may not use the Secured Documents for any purpose absent this Court’s order.
                   10                (h)    Upon a determination by the Court that the Secured Documents are
                   11          protected by the applicable privilege or evidentiary protection, and if the Secured
                   12          Documents have been sequestered rather than returned or destroyed by the Receiving
                   13          Party, the Secured Documents shall be returned or destroyed within 10 (ten) days of
                   14          the Court’s order. The Court may also order the identification by the Receiving Party
                   15          of Secured Documents by search terms or other means.
                   16                (i)    Nothing contained herein is intended to, or shall serve to limit a party’s
                   17          right to conduct a review of documents, data (including electronically stored
                   18          information) and other information, including without limitation, metadata, for
                   19          relevance, responsiveness and/or the segregation of privileged and/or protected
                   20          information before such information is produced to another party.
                   21                (j)    By operation of the Parties’ agreement and Court Order, the Parties are
                   22          specifically afforded the protections of FRE 502 (d) and (e).
                   23          15.   Any violation of this Order may be punished by any and all appropriate
                   24          measures including, without limitation, contempt proceedings and/or monetary
                   25          sanctions.
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        17.
          310.553.0308
                       1       IT IS SO STIPULATED.
                       2
                               DATED: April 10, 2019   LITTLER MENDELSON, P.C.
                       3
                       4
                                                       By:    /s/ Jyoti Mittal
                       5                                     ELIZABETH STAGGS WILSON
                                                             MAGGY M. ATHANSIOUS
                       6                                     JYOTI MITTAL
                                                             JAMES PAYER
                       7                                     Attorneys for Defendant
                                                             KINDRED HEALTHCARE
                       8                                     OPERATING, INC. (newly converted
                                                             to KINDRED HEALTHCARE
                       9                                     OPERATING, LLC.) and THC-
                                                             ORANGE COUNTY, LLC (erroneously
                   10                                        named as THC-ORANGE COUNTY,
                                                             LLC and THC-ORANGE COUNTY,
                   11                                        INC. as separate entities)
                   12
                               DATED: April 10, 2019   LABOR LAW, PC
                   13
                   14
                                                       By:    /s/ Danny Yadidsion
                   15                                        DANNY YADIDSION
                                                             Attorney for Plaintiff
                   16                                        JEFFREY BRYCE, individually and on
                                                             behalf of all others similarly situated
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                             18.
          310.553.0308
                       1                          ATTESTATION REGARDING SIGNATURES
                       2       I, Jyoti Mittal, attest pursuant to L.R. 5-4.3.4(a)(2)(i) that all signatories listed, and on
                       3       whose behalf the filing is submitted, concur in the filing’s content and have authorized
                       4       the filing.
                       5
                       6       DATED: April 10, 2019                            /s/ Jyoti Mittal
                       7                                                        Jyoti Mittal

                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          19.
          310.553.0308
                       1                                            ORDER
                       2             GOOD CAUSE appearing therefore, the terms of the Parties’ Stipulated
                       3       Protective Order and Clawback Agreement filed on April 10, 2019, are adopted by the
                       4       Court. The Parties shall adhere to the terms of the Stipulated Protective Order and
                       5       Clawback Agreement unless modified or otherwise ordered by the Court.
                       6       IT IS SO ORDERED.
                       7
                       8              April 15, 2019
                               DATED: __________                     ___________________________________
                                                                        ________________________________
                                                                         Honorable
                                                                         Honorrable Douglas    McCormick
                                                                                        g F. McCorm   mick
                       9                                                 United States Magistrate Judge
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                     20.
          310.553.0308
                       1                                              EXHIBIT A
                       2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3
                       4       I____________________________ [print or type full name], of ______________
                       5       _________________ [print or type full address], declare under penalty of perjury that
                       6       I have read in its entirety and understand the Stipulated Protective Order that was
                       7       issued by the United States District Court for the Central District of California on
                       8       _____________ in the case of Jeffrey Bryce v. THC-Orange County, Inc., et al., Case
                       9       No. 2:18-cv-09019-JLS-DFM. I agree to comply with and to be bound by all the
                   10          terms of this Stipulated Protective Order and I understand and acknowledge that
                   11          failure to so comply could expose me to sanctions and punishment in the nature of
                   12          contempt. I solemnly promise that I will not disclose in any manner any information
                   13          or item that is subject to this Stipulated Protective Order to any person or entity except
                   14          in strict compliance with the provisions of this Order. I further agree to submit to the
                   15          jurisdiction of the United States District Court for the Central District of California for
                   16          the purpose of enforcing the terms of this Stipulated Protective Order, even if such
                   17          enforcement proceedings occur after termination of this action. I hereby appoint
                   18          __________________________ [print or type full name] of
                   19          ______________________________________ [print or type full address and
                   20          telephone number] as my California agent for service of process in connection with
                   21          this action or any proceedings related to enforcement of this Stipulated Protective
                   22          Order.
                   23          Date: ______________________________________
                   24          City and State where sworn and signed: _________________________________
                   25
                   26          Printed name: _______________________________
                   27          Signature: _______________________________
                               __________________________________
                   28          FIRMWIDE:163614231.2 091140.1009
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         21.
          310.553.0308
